721 N.W.2d 607 (2006)
In re PETITION FOR DISCIPLINARY ACTION AGAINST John Peter DEHEN, a Minnesota Attorney, Registration No. 189546.
No. A06-712.
Supreme Court of Minnesota.
September 19, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John Peter Dehen committed professional misconduct warranting public discipline, namely, failure to label solicitations sent to prospective clients as advertising material and conduct prejudicial to the administration of justice, in violation of Minn. R. Prof. Conduct 7.2(f) (now 7.3(c)) and 8.4(d).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and payment of $900 in costs and disbursements under Rule 24, RLPR.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent John Peter Dehen is publicly reprimanded. Respondent shall pay the sum of $900 in costs and disbursements.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice